DETAILED ACTION
I.	Claims 1-17 were cancelled in a preliminary amendment.
II.	Claims 18-48 were added in a preliminary amendment.
III.	Claims 18-48 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16/847363, filed 04/13/2020, now U.S. Patent No. 11,349,892 which is a continuation of 16/292036, filed 03/04/2019, now U.S. Patent No. 10,623,458 which is a continuation of 14/989551, filed 01/06/2016, now U.S. Patent No. 10,225,298 which claims priority from Provisional Application 62100299, filed 01/06/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 has been considered by the examiner.
Claim Objections
Claims 24, 25, 36, 37, 46 and 47 are objected to because of the following informalities:  the claims need to convey what term “HEVC” stands for.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-25, and 30-38 of the current application, hereinafter “501” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 13-18, and 20-22, of U.S. Patent No. 11,349,892, hereinafter “892”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions of “501” and “892” are directed to “transcoding a content file into one or more different encodings and generating, based on a device’s capabilities, a top level index file of the one or more different encodings for use in playback of the content file”, along with the “receiving”, “determining”, “transcoding” and “generating” claim limitations of “501” being found within “892”.  Further, the method of claim 30 of “501” can be performed by the “content server” of claim 13 of “892”.  The stated dependent claims of “501” correspond to the stated dependent claims of “892”.
Allowable Subject Matter
The claims distinguish themselves or the prior art but remain rejected in view of the Double Patenting rejection, cited above.
As per independent claims 18, 30, and 40, generally, the prior art of record, United States Patent Application Publication No. US 20070074254 A1 to Sloo which shows locating content in a television environment; United States Patent Application Publication No. US 20080301734 A1 to Goldeen et al. which shows method and user interface for accessing media assets over a network; United States Patent Application Publication No. US 20090187957 A1 to Avkarogullari which shows Delivery of Media Assets Having a Multi-Part Media File Format to Media Presentation Devices; and United States Patent Application Publication No. US 20120173751 A1 to Braness et al. which shows systems and methods for adaptive bitrate streaming of media stored in Matroska container files using hypertext transfer protocol, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 18: “determining one or more capabilities of the one or more different devices to which the content file is to be shared; transcoding the content file into one or more different encodings based on the one or more capabilities of the one or more different devices to which the content file is to be shared; generating different top level index files for the one or more capabilities of the one or more different devices to which the content file is to be shared, where: each top level index file describes a location and content of container files, the container files containing different encodings of media configured to be utilized to stream and playback content; and each top level index file references different encodings of the content file that a corresponding device is configured to switch between during adaptive streaming; and providing one or more encodings of the content file to the one or more different devices using the top level index files”; claim 30: “wherein the first playback device is a mobile device using an application, the application configured to capture video content and configured to stream video content to a transcoding server capable of transcoding the video content into different encodings for adaptive bitrate streaming; determining one or more capabilities of the one or more different devices to which the content file is to be shared; transcoding the content file into one or more different encodings based on the one or more capabilities of the one or more different devices to which the content file is to be shared; generating different top level index files for the one or more capabilities of the one or more different devices to which the content file is to be shared, where: each top level index file describes a location and content of container files, the container files containing different encodings of media configured to be utilized to stream and playback content; and each top level index file references different encodings of the content file that a corresponding device is configured to switch between during adaptive streaming; and providing one or more encodings of the content file to the one or more different devices using the top level index files”; claim 40: “the content file comprising an encoded video file captured by the first playback device and encoded using a first particular encoding format; wherein the first playback device is a mobile device using an application, the application configured to capture video content and configured to stream video content to a transcoding server capable of transcoding the video content into different encodings for real time adaptive bitrate streaming; determining one or more capabilities of the one or more different devices to which the content file is to be shared; transcoding the content file into one or more different encodings in real time based on the one or more capabilities of the one or more different devices to which the content file is to be shared; generating different top level index files for the one or more capabilities of the one or more different devices to which the content file is to be shared, where: each top level index file describes a location and content of container files, the container files containing different encodings of media configured to be utilized to stream and playback content; and each top level index file references different encodings of the content file that a corresponding device is configured to switch between during adaptive streaming; and providing one or more encodings of the content file to the one or more different devices using the top level index files”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to the streaming of encoded data within a network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431